ATTORNEY GRIEVANCE COMMISSION *                             IN THE
  OF MARYLAND                                               COURT OF APPEALS
                                                            OF MARYLAND
               Petitioner
                                                            Misc. Docket AG No. 40
\.
                                                            September Term. 2015

CHARLES STEPHEN RANI)                                       In the Circuit Court
                                                            for Montgomery County
               Respondent.                                  Case No. 31430-M

                                            ORDER

         This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent. Charles Stephen Rand, to indefinitely suspend the

Respondent from the practice of law. The Court having considered the Petition, it is this Aril


day of      February        .2016.

         ORDERED. that Respondent. Charles Stephen Rand, be and he is hereby indefinitely

suspended from the practice of lay. in the State of Maryland for violating Rules 1.4(a). and 8.4(d)

of the Maryland Lawyers' Rules of Professional Conduct: and it is further

         ORDERED. that. the Clerk of this Court shall remove the name of Charles Stephen Rand

 from the register of attorneys in the Court and certify that fact to the Client Protection Fund of

 the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

 Maryland Rule 16-772W).




                                                      /s/ Lynne A. Battaglia
                                                     Senior Judge